Citation Nr: 0733417	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses (dental treatment) provided 
between January 2003 and January 2005.

REPRESENTATION

Appellant represented by:	Steven C. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had unverified active service in the United 
States Air Force from May 1954 to November 1957.  He also 
apparently was a member of the Air Force Reserves and the 
United States Naval Reserves for many years thereafter and 
retired in approximately 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Medical Administration Service (MAS) of the Togus, Maine 
Department of Veterans Affairs (VA) Medical Center which 
denied the appellant's dental treatment reimbursement claim.

In September 2007, a Travel Board hearing was held at the 
Togus, Maine Regional Office (RO) before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

At that hearing, the appellant submitted additional evidence 
concerning his claim.  The appellant declined to submit a 
written waiver of review of that evidence by the agency of 
original jurisdiction (AOJ) and therefore referral to the MAS 
of that evidence received directly by the Board is required.  
38 C.F.R. § 20.1304.  However, because the case is being 
remanded, the MAS will have the opportunity to consider the 
evidence submitted to the Board in September of 2007.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Although an additional issue of entitlement to payment or 
reimbursement for the cost of unauthorized medical expenses 
(dental treatment) provided after January 2005 may have been 
raised by appellant, inasmuch as it has not been developed 
for appellate review, it is referred to the originating 
agency for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking reimbursement for unauthorized 
dental treatment that was provided to him from private 
sources from 2003 to 2005.  In March 2003, the appellant 
filed with the originating agency a claim for payment of the 
cost of unauthorized medical expenses (dental treatment) 
provided during the previous year.  That document is not of 
record in the file before the Board.  That document, and any 
other pertinent document, must be associated with the file.

In March 2006, the veteran was sent a VCAA letter.  The 
Board, however, finds that this letter is inadequate as it 
fails to inform the veteran of the type of evidence and 
information which is necessary to substantiate the claim on 
appeal.  The veteran should be provided an appropriate VCAA 
notice letter.

In a written determination issued in September 2003, MAS 
denied the appellant's claim for reimbursement on the grounds 
that VA was not authorized to pay for private dental care 
that was not authorized in advance and that fee basis dental 
treatment is only authorized when VA facilities are not 
available or not capable of providing needed service. 

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, 
reimbursement for unauthorized medical (dental) expenses is 
available only where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title), and 
(ii) is medically determined to have been in need of care or 
treatment . . . ; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  

38 C.F.R. § 17.130 provides that "no reimbursement or payment 
of services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities."

The United States Court of Appeals for Veterans Claims has 
observed that, given the use by Congress of the conjunctive 
"and" emphasized in the above paragraph, "all three 
statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 10 
Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.")

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility those veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, 
nursing home, or domiciliary care under such system within 
the last 24-month period) and who are personally liable for 
such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  
Notice of these criteria was not provided by the March 2006 
Statement of the Case (SOC) or in other communications of 
record.

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  
The associated regulations are codified at 38 C.F.R. 
§§ 17.1000-1008.  Both 38 U.S.C.A. § 1725 and its 
implementing regulations potentially apply to the appellant's 
claim, and therefore must be considered at this time.  These 
provisions were not provided to the appellant in the SOC or 
elsewhere.

The appellant contends that he sought treatment for a dental 
crisis and that the VA should therefore pay for the dental 
treatment rendered by Glen Cove Dental Associates and John B. 
Corey, D.M.D.  However, the actual clinical records of such 
dental treatment are not currently associated with the file 
that is before the Board, and it does not appear that MAS has 
attempted to obtain them.  All such dental records might 
prove beneficial and should be sought prior to final 
appellate consideration of the reimbursement issue.

Lastly, the Board finds that the claims file should be 
referred to a VA dentist for the purpose of addressing some 
medical questions arising from the clam.

Accordingly, the case is REMANDED for the following:

1.  Take appropriate steps to associate 
with the claims file the veteran's March 
2003 claim for reimbursement of 
unauthorized dental treatment expenses.  
If this cannot be accomplished, the 
veteran should be informed of this and 
given an opportunity to submit any copies 
of the claim that he may have in his 
possession.

2.  Send the veteran a notice and assistance 
requirements letter which is consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The letter must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim under 38 U.S.C.A. § 1725, 1728, and 
any fee basis legal provisions; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The AMC/MAS should obtain all actual 
dental clinical records concerning 
treatment provided to the appellant 
between January 2003 and January 2005, by 
all pertinent providers, including the VA 
outpatient dental staff, Glen Cove Dental 
Associates and John B. Corey, D.M.D.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private dental records to VA.  
Any records obtained should be associated 
with the claims folders.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made. The appellant and his attorney 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

5.  The AMC/MAS should arrange for a 
dentist to review the entire claims 
folders and render an opinion as to:
(a) whether the private dental treatment 
provided to the appellant between January 
2003 and January 2005 (that was not 
previously authorized by VA) was rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; and

(b) whether VA or other Federal 
facilities were not feasibly available to 
provide the dental treatment that was 
obtained by the appellant from private 
providers between January 2003 and 
January 2005 (that was not previously 
authorized by VA), and that an attempt to 
use them beforehand or to obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or that treatment 
had been or would have been refused.

The dentist should adequately summarize 
the relevant dental/medical history and 
clinical findings, and provide detailed 
reasons for the medical conclusions 
reached.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.

6.  If any additional development, such 
as the scheduling of any kind of dental 
or medical examination, or the obtaining 
of a medical opinion, is necessary to 
adjudicate the issue on appeal, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.

7.  Thereafter, the AMC/MAS should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim 
on appeal, with specific consideration 
given to the provisions of 38 U.S.C.A. 
§§ 1725 and 1728 and their implementing 
regulations.  In particular, the AMC/MAS 
should determine whether the appellant 
was, during the pertinent time period, an 
active VA health care participant as 
defined by the pertinent criteria, 
whether the veteran had a health plan 
contract which covered any part of the 
dental treatment, and determine whether 
any of the claimed treatment constituted 
emergency treatment under the applicable 
statutory and regulatory provisions.  To 
the extent that any expenses are not 
reimbursed, the exact dollar amount of 
such expenses should be specified.

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
supplemental statement of the case (SSOC) 
which consist of all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1725, 1728, and fee basis laws and 
regulations.  The SSOC must also contain 
notice of all relevant actions taken and 
evidence submitted on the claim for 
benefits since the statement of the case, 
to include the evidence submitted at the 
September 2007 Board hearing.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

